EXHIBIT 10.4







REALOGY HOLDINGS CORP.
2012 SHORT-TERM INCENTIVE PLAN
1)
Purposes of the Plan. This 2012 Short-Term Incentive Plan sets forth the plan
for payment of bonuses to employees of the Company or any Subsidiary designated
for participation and is intended to increase stockholder value and the success
of the Company by motivating employees to perform to the best of their abilities
and to achieve the Company's objectives. The Plan's goals are to be achieved by
providing such employees with incentive awards based on the achievement of goals
relating to the performance of the Company and/or one or more of its business
units or upon the achievement of objectively determinable performance goals. The
Plan is intended to be exempt from Section 162(m) of the Code (as hereinafter
defined) until the first shareholder meeting occurring after the close of the
third calendar year following the calendar year in which the Company becomes
publicly held.

2)
Definitions.

(a)
“Affiliate” shall mean (i) any Parent or Subsidiary, (ii) any entity that,
directly or through one or more intermediaries, is controlled by the Company, or
(iii) any entity in which the Company has a significant equity interest, in each
case as determined by the Committee.

(b)
“Applicable Accounting Standards” means Generally Accepted Accounting Principles
in the United States, International Financial Reporting Standards or such other
accounting principles or standards as may apply to the Company's financial
statements under United States federal securities laws from time to time.

(c)
“Award” means, with respect to each Participant, the award determined pursuant
to Section 5 below for a Performance Period.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Business Performance Factor” means a factor, attributable to the Company's
achievement of one or more Performance Goals, which may be used in calculating a
Participant's Award.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Committee” means the Compensation Committee of the Board, or a sub-committee of
the Compensation Committee.

(h)
“Company” means Realogy Holdings Corp. and any successor thereto described in
Section 14 hereof.

(i)
“Disability” means permanent disability as determined pursuant to the long-term
disability plan or policy of the Company or its Subsidiaries in effect at the
time of such disability and applicable to a Participant.

(j)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

(k)
“Fiscal Year” means a fiscal year of the Company.

(l)
“Individual Performance Factor” means a factor, attributable to a Participant's
individual performance, which may be used in calculating a Participant's Award.

(m)
“Parent” means any entity (other than the Company), whether domestic or foreign,
in an unbroken chain of entities ending with the Company if each of the entities
other than the Company beneficially owns, at the time of the determination,
securities or interests representing more than


1

--------------------------------------------------------------------------------

EXHIBIT 10.4

fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.
(n)
“Participant” means an eligible employee of the Company or a Subsidiary,
selected by the Committee, in its sole discretion, to participate in the Plan
for a Performance Period.

(o)
“Payout Determination Date” means the date upon which the Committee determines
the amounts of Awards payable pursuant to the Target Award and Payout Formula
with respect to any previously completed Performance Period, in accordance with
Section 5(d).

(p)
“Payout Formula” means, as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 5(c) in order to
determine the Awards (if any) to be paid to Participants, which is generally
expressed as a percentage (which may be more than 100%) of the Target Award. The
formula or matrix may differ from Participant to Participant, and may include
one or more Individual Performance Factors and/or one or more Business
Performance Factors.

(q)
“Performance Goals” means performance goals based on one or more of the
following criteria: (i) net earnings (either before or after one or more of the
following: (A) interest, (B) taxes, (C) depreciation, (D) amortization and (E)
non-cash equity-based compensation expense); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income; (v)
operating earnings or profit; (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital; (ix) return on stockholders' equity; (x) total stockholder return;
(xi) gross or net profit or operating margin; (xii) costs; (xiii) funds from
operations; (xiv) expenses; (xv) working capital; (xvi) earnings per Share;
(xvii) adjusted earnings per Share; (xviii) price per Share; (xix)
implementation or completion of critical projects; (xx) market share; (xxi) debt
levels or reduction; (xxii) customer retention; (xxiii) customer satisfaction
and/or growth; (xxiv) research and development achievements; (xxv) financing and
other capital raising transactions; (xxvi) risk management; and (xxvii) capital
expenditures, any of which may be measured either in absolute terms for the
Company or one or more operating units of the Company or as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators or indices. Performance Goals may be expressed in
terms of overall Company performance or the performance of an Affiliate, or one
or more divisions or business units. In addition, such Performance Goals may be
based upon the attainment of specified levels of performance under one or more
of the measures described above relative to the performance of other
corporations. The achievement of each Performance Goal shall be determined in
accordance with Applicable Accounting Standards, to the extent applicable. The
Committee may, in its sole discretion, provide that one or more objectively
determinable adjustments shall be made to one or more of the Performance Goals.
Such adjustments may include, but are not limited to, one or more of the
following: (i) items related to a change in accounting principles; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal or sale of a business or segment of a business; (viii) items
related to discontinued operations that do not qualify as a segment of a
business under Applicable Accounting Standards; (ix) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (x) any other items of significant income or expense
which are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments, (xii)
items related to amortization of acquired intangible assets; (xiii) items that
are outside the scope of the Company's core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items related to employee retention and former parent legacy costs
(benefit); (xix) items relating to gains or losses for litigation, arbitration
and contractual settlements; or (xx) items relating to any


2

--------------------------------------------------------------------------------

EXHIBIT 10.4

other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions.
(r)
“Performance Period” means any Fiscal Year or such other longer period as
determined by the Committee in its sole discretion.

(s)
“Plan” means this 2012 Short-Term Incentive Plan, as amended from time to time.

(t)
“Shares” means shares of Class A common stock of the Company, par value $.01 per
share.

(u)
“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing more than
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

(v)
“Target Award” means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her salary or a
specific dollar amount, or as determined by the Committee in accordance with
Section 5(b).

(w)
“Target Determination Date” means the date upon which the Committee sets the
Target Award and Payout Formula with respect to any Performance Period, in
accordance with Section 5.

3)
Plan Administration.

(a)
The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. The Committee
may from time to time delegate to a committee of one or more members of the
Board or to one or more officers of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to this Section 3;
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant Awards to, or amend Awards held by, the following
individuals: (i) individuals who are subject to Section 16 of the Exchange Act
or (ii) officers of the Company (or members of the Board) to whom authority to
grant or amend Awards has been delegated hereunder; provided further, that any
delegation of administrative authority shall only be permitted to the extent it
is permissible under applicable securities laws or the rules of any securities
exchange or automated quotation system on which Shares are listed, quoted or
traded. Any delegation hereunder shall be subject to the restrictions and limits
that the Committee specifies at the time of such delegation, and the Committee
may at any time rescind the authority so delegated or appoint a new delegate. At
all times, the delegate appointed under this Section 3 shall serve in such
capacity at the pleasure the Committee.

(b)
Awards and payments pursuant to the Plan are intended to comply with or be
exempt from Section 409A of the Code (including any applicable regulations or
guidance issued by the Secretary of the United States Treasury Department and
the Internal Revenue Service with respect thereto), and the Plan shall be
administered, construed and interpreted in accordance with such intent. The
Committee shall have such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following powers and
duties, but subject to the terms of the Plan:

i) discretionary authority to establish the Performance Goals and to adopt
Target Awards and Payout Formulae under this Plan for a given Performance
Period;
ii) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;
iii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and
iv) to adopt rules, regulations and bylaws and to take such actions as it deems
necessary or desirable for the proper administration of the Plan.

3

--------------------------------------------------------------------------------

EXHIBIT 10.4

(c)
An Award shall be subject to the terms, conditions, restrictions and limitations
determined by the Committee, in its sole discretion, from time to time.

(d)
Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

4)
Eligibility.

(a)
The employees eligible to participate in the Plan for a given Performance Period
shall be determined by the Committee, and may include any person who is employed
by the Company or any Subsidiary; provided that employees who are participants
under another Company or Subsidiary short-term incentive plan, such as a sales
commission plan, shall not participate in the Plan. No person shall be
automatically entitled to participate in the Plan.

(b)
The Committee may pro rate Awards for those individuals who are selected by the
Committee to participate in the Plan during the Performance Period.

(c)
Unless otherwise determined by the Committee, to be eligible to receive a
payment hereunder a Participant must be actively employed at the time Awards are
paid with respect to a Performance Period.

(d)
Unless otherwise provided by the Committee, if a Participant's employment is
terminated as result of death or Disability prior to the end of the Performance
Period, such Participant shall receive a pro rata portion of the Award that he
or she would have received with respect to the applicable Performance Period had
he or she remained employed. Such pro rata Award shall be payable at the time
payment is made to other Participants in respect of such Performance Period.

5)
Award Determination.

(a)
Performance Goal Determination. On the Target Determination Date, the Committee,
in its sole discretion, shall establish the Performance Goals for each
Participant for the Performance Period.

(b)
Target Award Determination. On the Target Determination Date, the Committee, in
its sole discretion, shall establish a Target Award for each Participant.

(c)
Determination of Payout Formula. On the Target Determination Date, the
Committee, in its sole discretion, shall establish a Payout Formula for purpose
of determining the Award (if any) payable to each Participant. Each Payout
Formula (a) shall provide for the payment of a Participant's Award if the
Performance Goals for the Performance Period are achieved, and (b) may provide
for an Award payment greater than or less than the Participant's Target Award,
depending upon the extent to which the Performance Goals are achieved.

(d)
Payout Determination. On the Payout Determination Date, the Committee shall
determine the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved or exceeded. The Award for
each Participant shall be determined by applying the Payout Formula to the level
of actual performance that has been determined by the Committee. Notwithstanding
any contrary provision of the Plan, the Committee, in its sole discretion, may
eliminate or reduce the Award payable to any Participant below that which
otherwise would be payable under the Payout Formula. Awards and payments
pursuant to the Plan shall be subject to (a) any applicable clawback policy that
is adopted by the Company, (b) compliance with the Company's code of ethics and
(c) compliance with such other conditions as may be promulgated by the
Committee.

6)
Right to Receive Payment. Each Award under the Plan shall be paid solely from
the general assets of the Company. Nothing in this Plan shall be construed to
create a trust or to establish or evidence any Participant's claim of any right
to payment of an Award other than as an unsecured general creditor with respect
to any payment to which he or she may be.


4

--------------------------------------------------------------------------------

EXHIBIT 10.4

7)
Form of Distributions. The Company shall distribute all Awards to the
Participant in cash, Shares or a combination of the foregoing. Shares shall be
issued pursuant to the Company's 2012 Long-Term Incentive Plan or any successor
thereto which has been approved by the Company's shareholders.

8)
Timing of Distributions. Subject to Section 9 below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination of the Award for a Performance Period, but in no event later
than 2 ½ months after the end of the applicable Performance Period.

9)
Deferral. The Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of the Award that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion; provided, however, that any such deferral elections shall be made in
accordance with the requirements of Section 409A of the Code.

10)
Term of Plan. The Plan was approved by the Company's Board on October 10, 2012,
and shall continue until terminated under Section 11 of the Plan.

11)
Amendment and Termination of the Plan. The Committee may amend, modify, suspend
or terminate the Plan, in whole or in part, at any time, including adopting
amendments deemed necessary or desirable to correct any defect or to supply
omitted data or to reconcile any inconsistency in the Plan or in any
Awardgranted hereunder. Only to the extent necessary or required by applicable
law, Plan amendments shall be subject to stockholder approval.

12)
Forfeiture and Recoupment Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Committee shall have the right to provide, in the terms of Awards made under the
Plan, or to require a Participant to agree by separate written or electronic
instrument, that any proceeds, gains or other economic benefit must be paid to
the Company and the Award shall terminate and be forfeited if (i) a termination
of employment or other service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, (ii) the
Participant at any time, or during a specified time period, engages in any
activity which violates any applicable restrictive covenants of the Company, as
may be further specified in an Award agreement, (iii) the Participant incurs a
termination of employment or other service for “cause,” as defined in the
applicable Award agreement or (iv) the Participant at any time engages in
unlawful and/or fraudulent activity or an activity which constitutes a breach of
the Company's Code of Conduct policy as in effect from time to time or a breach
of the Participant's employment agreement, as may be further specified in an
Award agreement. In addition, all Awards made under the Plan shall be subject to
any clawback or recoupment policies of the Company, as in effect from time to
time, or as otherwise required by law.

13)
Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

14)
At-Will Employment. No statement in this Plan should be construed to grant any
employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee of the Company
may terminate the employment relationship at any time and for any reason or no
reason.

15)
Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

16)
Indemnification. Each person who is or shall have been a member of the
Committee, each member of the Board and any officer to whom authority to
administer any component of the Plan, shall be indemnified and held harmless by
the Company against and from (a) any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any


5

--------------------------------------------------------------------------------

EXHIBIT 10.4

action taken or failure to act under the Plan or any award, and (b) from any and
all amounts paid by him or her in settlement thereof, with the Company's
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company's Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
17)
Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

18)
Governing Law. The Plan shall be governed by the laws of the State of Delaware.




6